EXHIBIT 10.2

[appliedlogo.gif] 9586 I-25 Frontage Road, Suite 200
Longmont, Colorado 80504
USA T: 303.774.3200
F: 303.678.9275
www.appliedfilms.com

--------------------------------------------------------------------------------


Date

«Name»
«Address1»
«Address2»
«City», «State» «PostalCode»
«Country»


        RE:     APPLIED FILMS CORPORATION — NONQUALIFIED STOCK OPTION

        The Board of Directors (the “Board”) of Applied Films Corporation (the
“Company”), or the committee (the “Administrator”) designated by the Board for
the purpose of administering the Applied Films Corporation Stock Option Plan
dated as of April 29, 1997, as amended (the “Plan”), hereby grants to you, as
Grantee, a stock option (the “Option”), pursuant to the Plan, a copy of which is
attached. Certain capitalized terms used in this Agreement, which are not
defined herein, have the meanings indicated for such terms in the Plan.

  1. Stock Option. The Option entitles you (or other person as permitted under
Section 3 of this Agreement) to purchase up to «WrittenShares»
(«Numberofshares») shares of the Company’s Common Stock, no par value (the
“Option Shares”), subject to the terms and conditions of the Plan and this
Agreement, at an option price per share of $(“Price”) as a voluntary benefit in
respect of which no legal claim exists in the future. The Option is intended to
be a nonqualified stock option.


  2. Additional Terms. The Option is also subject to the following provisions:


  a) Exercisability. The Option may be exercised and Option Shares may be
purchased at any time and from time to time after the execution of this
Agreement, subject to terms of the Plan and the vesting schedule set forth in
Section 2(b) below. The Option Price for the respective Option Shares shall be
paid in full in cash or by check at the time of the delivery of Option Shares.
The Option Shares acquired under this Agreement are hereinafter referred to as
the “Exercise Shares.”


  b) Vesting Schedule. Twenty-five percent (25%) of the shares subject to this
Option shall vest and be exercisable on (Date = one year from the date of
grant). An additional twenty-five percent (25%) of the shares subject to this
Option shall vest and be exercisable on (Date) each year thereafter, provided
Grantee continues to be employed by the Company or any of its subsidiaries.
Notwithstanding the foregoing vesting schedule, the Option shall be fully vested
and exercisable with respect to all of the Option Shares upon (i) the date of
death of Grantee, (ii) the physical disability of Grantee or (iii) the
termination by the Company of Grantee’s employment with the Company without good
cause. “Good cause” for termination of employment exists if the Grantee (a)
commits any felony or act of fraud, misappropriation, material misrepresentation
or embezzlement, (b) engages in conduct or activities materially damaging to the
business or reputation of the Company or (c) inappropriately fails to show up
for work for a significant period of time or refuses to perform duties or tasks
reasonably assigned by the President or the Board of Directors. Time on leave of
absence or periods of temporary suspension of employment greater than 90
consecutive days will not be counted as part of any vesting period. Reasons for
such temporary suspension of employment or leaves of absence include, but are
not limited to, maternity leave, parental leave, military service or any other
reason which may cause temporary suspension of employment of greater than 90
days. The Stock Option Plan is not a part of remuneration to be continued during
such periods.


--------------------------------------------------------------------------------



  c) Procedure for Exercise. Subject to conditions of this Agreement, the Option
may be exercised at any time and from time to time prior to its termination by
delivering written notice to the Chief Financial Officer of the Company at its
corporate headquarters at the address above, and written acknowledgment of the
opportunity to ask questions of the Company’s management regarding all provided
financial and other information, together with payment of the respective Option
Price multiplied by the number of Option Shares purchased. The Chief Financial
Officer or his designee will review the proposed sale in accordance with the
corporate guidelines for “quiet periods” and other United States Securities and
Exchange Commission rules and regulations. The Grantee will be notified when
exercise of the Option shares is approved.


  3. Transferability of Option. Except as authorized by the Administrator, this
Option shall not be transferable by Grantee other than by will or the laws of
descent and distribution and may be exercised during the lifetime of Grantee
only by Grantee. Except as provided above, this Option shall not be transferred,
assigned, pledged, or hypothecated in any way, shall not be assignable by
operation of law, and shall not be subject to execution, levy, attachment, or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of this Option contrary to the terms hereof, and any
execution, levy, attachment or similar process upon the Option, shall be null
and void and without effect.


  4. Conformity with Plan. The Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. By executing
and returning the enclosed copy of this Agreement, Grantee acknowledges receipt
of the Plan and agrees to be bound by all of the terms of the Plan.


  5. Employment. Notwithstanding any contrary oral representations or promises
made to Grantee prior to or after the date hereof, Grantee and the Company
acknowledge Grantee’s employment with the Company is and will continue to be
subject to the willingness of each to continue such employment, and nothing
herein confers any right or obligation on Grantee to continue in the employ of
the Company shall affect in any way Grantee’s right or the right of the Company
to terminate Grantee’s employment at any time, for any reason, with or without
cause. Further, any Grantee who is an employee of a business unit or subsidiary
not located in the United States acknowledges that the grant of Options under
this plan does not create an employment relationship with the parent Applied
Films Corporation in the United States. Employees of Company business units and
subsidiaries located outside of the United States also acknowledge that
termination of their employment with that business unit or subsidiary is also
considered to be termination of employment for the purposes of this Plan.


--------------------------------------------------------------------------------



  6. Adjustment. The Board shall make appropriate and proportionate adjustments
to the terms of the Option to reflect any stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other change in the
capitalization of the Company which the Board determines to be similar, in its
substantive effect upon the Plan or the Option, to any of the changes expressly
indicated in this sentence, as provided in Section 6(g) of the Plan. In the
event of any such adjustments, any and all new, substituted or additional
securities or other property to which Grantee is entitled by reason of the
Option shall be immediately subject to the Option and be included in the word
“Option Shares” for all purposes of the Option with the same force and effect as
the Option Shares presently subject to the Option. After each such event, the
number of Option Shares and/or the respective Option Price shall be
appropriately adjusted.


  7. Expiration. Subject to the terms of the Plan, the Option shall expire at
5:00 p.m., United States eastern standard time, on the tenth anniversary of the
date hereof (the “Expiration Date”).


  8. Tax Withholding. The exercise of this Option is subject to the satisfaction
of withholding tax or other withholding liabilities, if any, under applicable
law in connection with such exercise or the delivery or purchase of Exercise
Shares. The exercise of this Option shall not be effective unless applicable
withholding, if required, shall have been effected or obtained in the following
manner or in any other manner acceptable to the Administrator in accordance with
the Plan.


  9. Postponement of Delivery of Shares and Representations. The Company, in its
discretion, may postpone the issuance and/or delivery of Shares upon any
exercise of this Option until completion of such stock exchange listing, or
registration, or other qualification of such shares under any applicable law,
rule or regulation as the Company may consider appropriate, and may require any
person exercising this Option to make such representations, including a
representation that it is his or her intention to acquire Shares for investment
and not with a view to distribution thereof, and furnish such information as it
may consider appropriate in connection with the issuance or delivery of the
Shares in compliance with applicable laws, rules and regulations. In such event,
no Shares shall be issued to such holder unless and until the Company is
satisfied with the accuracy of any such representations.


  10. Further Actions. The parties agree to execute such further instruments and
to take such further actions as may reasonably be required to carry out the
intent of this Agreement.


  11. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to the other party hereto at the address set
forth in this Agreement or at such other address as such party may designate by
10 days advance written notice to the other party. Grantees who are employed by
a Company business unit or subsidiary located outside the United States will be
considered to have met the advance notice requirement by depositing such written
notice in the legal postal system of their home country or an established
international package delivery service, registered or certified with
postage/shipping fees prepaid, in time to meet the 10 day advance notice
requirement.


--------------------------------------------------------------------------------



  12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon Grantee’s heirs,
executors, administrators, successors and permitted assigns and inure to the
benefit of Grantee’s heirs, executors, administrators, successors and permitted
assigns.


  13. Governing Law. This Agreement and all documents contemplated hereby, and
all remedies in connection therewith and all questions or transactions relating
thereto, shall be construed in accordance with and governed by the laws of the
state of Colorado, USA. All claims arising from and in connection with any
aspect of the Option Plan are subject to the jurisdiction of the laws of the
state of Colorado, USA, and shall be adjudicated in the state of Colorado, USA.


  14. Entire Agreement. This Agreement constitutes the entire understanding
between the Grantee and the Company with respect to the Option Shares, and
supersedes all other agreements, whether written or oral, with respect to such
Shares.


* * *

Please execute the extra copy of this Agreement in the space below and return it
to the Secretary of the Company to confirm your understanding and acceptance of
the agreements contained in this letter.

Very truly yours,

APPLIED FILMS CORPORATION


By:
      ——————————————
Its
      ——————————————


The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

GRANTEE:


——————————————
(Signature)

——————————————
(Please print name)

——————————————
——————————————
——————————————
(Address)
